DETAILED ACTION
Claims 1-35 are presented for examination. Claims 21 and 24-35 are currently withdrawn after the restriction requirement of 1/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21 and 24-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/7/2022.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 1/13/2020 and 1/21/2020 have been fully considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: the preamble of the claim makes it unclear what statutory category it refers to. Suggested correction is “the framework comprising:”.  Appropriate correction is required.
Examiner’s Note: For the purposes of examination, claim 1 will be interpreted as a system claim.

Claim 1 is objected to because of the following informalities: The claim recites “and/or” when referring to the mechanical response models. This causes possible antecedence issues later in the claim as it is possible for a model not be chosen, but required for a claimed limitation. Suggested correction is “and[[/or]]”. Appropriate correction is required.
Examiner’s Note: For the purposes of examination, the “and/or” will be interpreted as “and”.

Claim 1 is objected to because of the following informalities: the claim recites “the voids”, in line 20, which is improper because there has been no previous recitation of voids.  Suggested correction is for the limitation to read “”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the voids” will be interpreted as “voids” as this is the first recitation.

Claim 1 is objected to because of the following informalities: the claim recites “the fatigue life”, in line 28, which is improper because there has been no previous recitation of fatigue life.  Suggested correction is for the limitation to read “a fatigue life”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the fatigue life” will be interpreted as “a fatigue life” as this is the first recitation.

Claim 1 is objected to because of the following informalities: the claim recites “the highest potency location”, in line 28, which is improper because there has been no previous recitation of highest potency location.  Suggested correction is for the limitation to read “a highest potency location”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the highest potency location” will be interpreted as “a highest potency location” as this is the first recitation.

Claim 2 is objected to because of the following informalities: the claim recites “powder spreading”, in lines 7 and 8, which is improper because there is a previous recitation of powder spreading.  Suggested correction is for the limitation to read “a second powder spreading”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “powder spreading” will be interpreted as “a second powder spreading”.

Claim 3 is objected to because of the following informalities: the claim recites “the two simulations”, in line 2, which is improper because there has been no previous recitation of two simulations.  Suggested correction is for the limitation to read “the powder spreading model and the powder melting model ”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the two simulations” will be interpreted as “the powder spreading model and the powder melting model ” to properly refer back to the simulations.

Claim 4 is objected to because of the following informalities: the claim recites “the center point”, in line 3, which is improper because there has been no previous recitation of center point.  Suggested correction is for the limitation to read “”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the center point” will be interpreted as “”.

Claim 4 is objected to because of the following informalities: the claim recites “said mesh”, in line 4, which is improper because there has been no previous recitation of mesh alone.  Suggested correction is for the limitation to read “said cuboid mesh”, as this properly refers back to the previous recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “said mesh” will be interpreted as “said cuboid mesh”.

Claim 10 is objected to because of the following informalities: the claim recites “the temperature history”, in line 2, which is improper because there has been no previous recitation of temperature history.  Suggested correction is for the limitation to read “[[the]] a temperature history”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the temperature history” will be interpreted as “[[the]] a temperature history”.

Claim 12 is objected to because of the following informalities: the claim recites “the database”, in lines 7 and 8, which is improper because there has been no previous recitation of database.  Suggested correction is for the limitation to read “a database”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the database” will be interpreted as “a database” as this is the first recitation.

Claim 12 is objected to because of the following informalities: the claim recites “void information”, in lines 12 and 16, which is improper because there is a previous recitation of void information.  Suggested correction is for the limitation to read “the void information”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “void information” will be interpreted as “the void information” to properly refer back to the previous recitation.

Claim 12 is objected to because of the following informalities: the claim recites “the voids”, in line 12, which is improper because there has been no previous recitation of voids.  Suggested correction is for the limitation to read “”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the voids” will be interpreted as “voids” as this is the first recitation.

Claim 12 is objected to because of the following informalities: the claim recites “the SCA and/or FEM models”, in line 15, which is improper because there has been no previous recitation of SCA and/or FEM models.  Suggested correction is for the limitation to read “”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the SCA and/or FEM models” will be interpreted as “SCA and/or FEM models” as this is the first recitation.

Claim 13 is objected to because of the following informalities: the claim recites “powder spreading”, in line 9, which is improper because there is a previous recitation of powder spreading.  Suggested correction is for the limitation to read “a second powder spreading”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “powder spreading” will be interpreted as “a second powder spreading”.

Claim 13 is objected to because of the following informalities: the claim recites “the two simulations”, in line 2, which is improper because there has been no previous recitation of two simulations.  Suggested correction is for the limitation to read “the powder spreading model and the powder melting model ”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the two simulations” will be interpreted as “the powder spreading model and the powder melting model ” to properly refer back to the simulations.

Claim 22 is objected to because of the following informalities: the claim recites “the temperature history”, in line 2, which is improper because there has been no previous recitation of temperature history.  Suggested correction is for the limitation to read “[[the]] a temperature history”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the temperature history” will be interpreted as “[[the]] a temperature history”.

Claim 23 is objected to because of the following informalities: the claim recites “the mechanical response”, in lines 2 and 3, which is improper because there has been no previous recitation of mechanical response.  Suggested correction is for the limitation to read “[[the]] a mechanical response”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the mechanical response” will be interpreted as “[[the]] a mechanical response”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the powder spreading model, the powder melting model, the grain growth model, the SCA and/or FEM models, the fatigue prediction models in claims 1, 2 and 6. When looking to the specification, the hardware structure associated with the “the SCA models” is being interpreted as the processing system in at least lines 8-25 of page 16 of the instant specification. The corresponding algorithm of the “the SCA models” can be found in at least page 71 lines 14-25. This is to be the structure and algorithm required for the claim, or equivalents thereof.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of the powder spreading model and the powder melting model operably exchange, the powder melting model operably predicts, the grain growth model operably accesses, the FEM models … to predict, the fatigue prediction models operably accesses, in claim 1, the powder spreading model generates, the powder melting model predicts, in claim 2, the powder melting model feeds, the grain growth model feeds, in claim 6. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation the powder spreading model and the powder melting model operably exchange, the powder melting model operably predicts, the grain growth model operably accesses, the FEM models … to predict, the fatigue prediction models operably accesses, in claim 1, the powder spreading model generates, the powder melting model predicts, in claim 2, the powder melting model feeds, the grain growth model feeds, in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification discloses “processing system” in lines 8-25 of page 16 of the specification, it is devoid of the algorithms that provide structures to convert the generic processor of the processing system into a special purpose processor to perform the claimed functions. (MPEP 2181.II.(B)) There is no disclosure of any particular algorithms, either explicitly or inherently, to perform the above actions. The use of the term “processing system” alone is not adequate structure because it does not describe a special purpose processor for performing the functions. As such, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 19 and 20 do not further limit claim 12, making them an improper dependent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, are recited at a high level of generality, do not add meaningful limits to practicing the abstract idea.
Step 1: Claims 1-11 are directed to a framework, which is a machine, which is a statutory category of invention. Claims 12-18 are directed to a method, which is a process, which is a statutory category of invention. Claim 19 and 22-23 is directed to a non-transitory tangible computer-readable medium, which is a manufacture, which is a statutory category of invention. Claim 20 is a computational system, which is a machine, which is a statutory category of invention. Therefore claims 1-20 and 22-23 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 12, 19 and 20 are directed to the abstract idea of optimizing a design or performance of a material system, constituting an abstract idea based on Mental Processes including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. The limitation, “wherein the powder melting model operably predicts a temperature profile in each volume of interest (VOI) with a powder melting simulation,” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation “wherein a void space is set to an ambient temperature to distinguish said void space from a dense material;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation “predicts grain information based on the temperature profile and void information,” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation “wherein the dense material and the voids are identified based on the temperature profile, and the voids and free surfaces are thereby included in the grain growth model;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation “wherein the SCA and/or FEM models are used, based on the gram and void information provided at each point via the database, to predict stress-strain responses” as drafted, is a process that, but for the language of “via the database,” under its broadest reasonable interpretation, covers mental processes including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation “and computes a non-local potency estimate based on the stress-strain responses, wherein the fatigue life of the highest potency location is computed to provide a scalar material response metric.” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper.
Dependent claims 3-5, 14 and 23 further narrow the abstract idea, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 12, 19 and 20 recite the additional elements of “a database”, “a plurality of models”, “process models”, “mechanical response models”, “a powder spreading model”, “a powder melting model”, “a grain growth model”, “a self-consistent clustering analysis (SCA) model”, “a finite element method (FEM) model”, “a stereolithography (STL)-format”, “a flat file format” and additionally in claims 2 and 13, “a first STL file”, “a second STL file”, in claims 7 and 15, “a discrete element method (DEM) powder spreading model”, in claims 8 and 16, “a computational fluid dynamics (CFD) powder melting model”, in claims 9 and 17, “a cellular automaton (CA) grain growth model”, in claims 10 and 22, “a thermal-CFD simulation”, in claims 11 and 18, “an SCA crystal plasticity model” however these additional elements merely link the use of the judicial exception to a particular technology or field of use, which does not prove integration into a practical application. (MPEP 2106.05(h)) The claims merely detail the process to optimize or predict performance of a design. Also, the limitations “each model being coupled to the next by passing output information to a subsequent input processor,”, “wherein the powder spreading model and the powder melting model operably exchange geometry information of a powder bed using a stereolithography (STL)-format surface mesh representation;”, “wherein the temperature profile is written to the database in a flat file format, and”, “wherein the grain growth model operably accesses the temperature profile and void information from the database, and”, “wherein the grain information is written to the database along with the voids, and”, “wherein the stress-strain responses are written to the database;”, “wherein the fatigue prediction model operably accesses the stress-strain responses at each point via the database, and”, and in claim 6, “wherein in operation, the powder melting model feeds the temperature profiles and void information to the grain growth model via the database, and the grain growth model feeds the grain and void information to the SCA model via the database” merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) And, because the limitation merely uses a computer as a tool, it is not indicative of integration into a practical application. There is no particular machine on which the judicial exception is being applied. Additionally, the currently claimed invention does not contain any improvements to the field.
Dependent claims 3-5, 14 and 23 further narrow the abstract idea, identified in the independent claims, and do not introduce further additional elements for consideration. Therefore, these dependent claims are not sufficient to prove integration into a practical application.
Step 2B: Claims 1 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, 1, 12, 19 and 20 recite the additional elements of “a database”, “a plurality of models”, “process models”, “mechanical response models”, “a powder spreading model”, “a powder melting model”, “a grain growth model”, “a self-consistent clustering analysis (SCA) model”, “a finite element method (FEM) model”, “a stereolithography (STL)-format”, “a flat file format” and additionally in claims 2 and 13, “a first STL file”, “a second STL file”, in claims 7 and 15, “a discrete element method (DEM) powder spreading model”, in claims 8 and 16, “a computational fluid dynamics (CFD) powder melting model”, in claims 9 and 17, “a cellular automaton (CA) grain growth model”, in claims 10 and 22, “a thermal-CFD simulation”, in claims 11 and 18, “an SCA crystal plasticity model” however these additional elements merely link the use of the judicial exception to a particular technology or field of use which is not significantly more. (MPEP 2106.05(h)) The claims merely detail the process to optimize or predict performance of a design. Also, the limitations “each model being coupled to the next by passing output information to a subsequent input processor,”, “wherein the powder spreading model and the powder melting model operably exchange geometry information of a powder bed using a stereolithography (STL)-format surface mesh representation;”, “wherein the temperature profile is written to the database in a flat file format, and”, “wherein the grain growth model operably accesses the temperature profile and void information from the database, and”, “wherein the grain information is written to the database along with the voids, and”, “wherein the stress-strain responses are written to the database;”, “wherein the fatigue prediction model operably accesses the stress-strain responses at each point via the database, and”, and in claim 6, “wherein in operation, the powder melting model feeds the temperature profiles and void information to the grain growth model via the database, and the grain growth model feeds the grain and void information to the SCA model via the database” merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) And, because the limitation merely uses a computer as a tool, it is not sufficient to amount to significantly more than the judicial exception. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. There is no particular machine on which the judicial exception is being applied. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.”
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 3 and 14 are directed to further limiting data by repeating simulations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental process.”
Dependent claim 4 is directed to further defining the input and data points, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental process.”
Dependent claim 5 is directed to further defining the grain information, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental process.”
Dependent claim 23 is directed to further defining the input, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental process.”
Accordingly, claims 1-20 and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Allowable Subject Matter
Claims 1-20 and 22-23 are allowable over the prior art. Liu et al. (“Data-Driven Self-consistent Clustering Analysis of Heterogeneous Materials with Crystal Plasticity”) (supplied in IDS of 1/13/2022), Rai et al. (“A coupled Cellular Automaton–Lattice Boltzmann model for grain structure simulation during additive manufacturing”), and Cheng USPPN 2020/0047286 represent the closest prior art. The instant claims distinguish over the closest prior art by at least using each of the process models and mechanical response models together, setting void spaces to ambient temperatures in a powder melting model, identifying material and voids using grain information from the models, and using a fatigue prediction model that takes information from an SCA and/or FEM model to compute potency locations that provide a scalar material response metric. (See limitations of claims 1 and 12) In view of this, the claims are allowable over the prior art as a whole.
However, Claims 1-20 and 22-23 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, 35 U.S.C. 112(a), 35 U.S.C. 112(b), 35 U.S.C. 112(d) set forth for one or more claims in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rai et al. (“A coupled Cellular Automaton–Lattice Boltzmann model for grain structure simulation during additive manufacturing”): Teaches using a cellular automaton method  to make a grain model for an additive manufacturing process. The sustem simulates the printed structure using spreading and melting models.
Cheng USPPN 2020/0047286: Uses a CFD model for a melt pool model that brings melt pools into void spaces. The system also uses thermal models and discrete element models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/             Examiner, Art Unit 2147